NO. 07-12-0435-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                           PANEL C

                                NOVEMBER 7, 2012
                         ______________________________

                                    NICOLE HICKS,

                                                                    Appellant

                                             V.

                                THE STATE OF TEXAS,

                                                                    Appellees
                         ______________________________

            FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2011-429,920; HON. BRADLEY S. UNDERWOOD, PRESIDING
                      _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Nicole Hicks appeals from her conviction for the offense of theft of over

$20,000 but less than $100,000. On November 2, 2012, the clerk’s record was filed.

The reporter’s record was due on November 5, 2012.          On November 5, 2012, the

reporter filed a request for an extension of time to file the record for the reasons that

appellant has not submitted a request for preparation and a written designation for the

record, nor has she paid for the record.
      Accordingly, we abate this appeal and remand the causes to the 364th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall determine, via hearing or other reasonable means:

      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether the appellant is entitled to a free record or appointed counsel.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions.     So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by December 7, 2012. Should further time be needed to perform

these tasks, then same must be requested before December 7, 2012.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2